Citation Nr: 0948228	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from March 1966 to March 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

On his substantive appeal, February 2006, the appellant 
requested a hearing before a member of the Board.  This 
request was subsequently withdrawn in November 2007.


FINDINGS OF FACT

1.  The appellant is not a combat veteran and a verified 
stressor to support a diagnosis for PTSD is not shown.

2.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD and 
depression was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in March 2003, September 2003, and March 2005 essentially 
complied with statutory notice requirements as outlined 
above.  VA notified the appellant of the evidence obtained, 
the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in 
this matter.  Additionally, with respect to the PTSD claim, 
VA requested that the appellant complete an enclosed PTSD 
questionnaire, provide medical records, provide dates of VA 
treatment, and provide information on any Vet Center 
treatment.  It was noted that VA required specific details of 
any in-service incident(s) that resulted in PTSD.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim was readjudicated in September 2007.  VA 
issued a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with records from the Vet Center.  VA attempted to 
obtain private medical records from Dr. Anderson/TriCity 
Medical Center, however, the request was returned by the post 
office.  The appellant was notified of this and requested to 
provide another address or the records.  No response was 
received.  Furthermore, as no response was received from the 
appellant to the March 2005 request for information on his 
in-service stressor, VA again requested in August 2005 that 
the appellant complete the PTSD questionnaire form.  No 
response was received.  In July 2007, VA again requested 
detailed information concerning the alleged in-service 
stressors.  No response was received.  The Court has held, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA to turn up heaven and 
earth in an attempt to secure further response from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Also, consistent with VA duty to assist, VA afforded the 
appellant an opportunity to appear for a hearing.  The 
appellant initially requested a hearing, but later withdrew 
that hearing request.  The Board notes that VA examinations 
for PTSD and tinnitus are not necessary in this case because 
the Board accepts the diagnoses of record for PTSD and 
tinnitus.  Neither the appellant nor his representative has 
asserted that a VA examination is necessary at this time for 
the adjudication of the claims.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

Here, the appellant is not a combat veteran.  Service 
personnel records show that the appellant served in the 
Republic of Vietnam from April 1967 to April 1968 as a field 
radio repairman.  Form DD 214 indicates that he served in 
Vietnam for almost a full year, and that he was awarded the 
Republic of Vietnam Campaign Metal (RVNCM), the Vietnam 
Service Medal (VSM), and the National Defense Service Medal 
(NDSM), among other decorations, for his service in Vietnam.  
These awards do not denote combat service.  In November 2003, 
the appellant reported that he served as a radioman in 
Vietnam at numerous posts and had been through numerous 
combat incidents and had lost many friends; he reported the 
time period of these events as 1967 to 1968.  In August 2004, 
the appellant reported various stressor incidents during VA 
PTSD clinical intake.  These were reported as:  Exposure to 
mortar attack at base camp (4th Corps in the Mekong Delta, 
Dongtan) during the Tet Offensive; exposure to dead and 
wounded, including having one comrade die "in my arms" 
while flown up to I-Corps to support the 3rd Marines in Hue; 
helping medivac casualties, including dead solders; 
travelling on a helicopter that was shot at causing smoke and 
fire; and witnessing mistreatment of civilians

Notwithstanding the appellant's reported stressor incidents, 
review of service medical and personnel records reflect no 
indication that the appellant "personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  See 
VAOPGCRPEC 12-99.  These records further show no awards or 
citations indicative of combat service, such as a Purple 
Heart or Combat Action Ribbon.  The Board has considered all 
evidence of record to include the appellant's own statements 
and concludes that there is no credible evidence of combat.  
Therefore, based on the evidence currently of record, the 
Board finds that application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

After careful consideration of the evidence in this case, the 
Board concludes that service connection for PTSD is not 
warranted.  In this case, the appellant has not submitted 
sufficient evidence to allow for verification of his claimed 
stressors.  The RO notified the appellant that more detailed 
information was required for VA to verify the alleged 
stressors through the service department.  However, no 
response was received to these requests.  In the end, there 
is no credible supporting evidence that the claimed stressor 
occurred.

VA treatment record dated since 2003 and Vet Center records 
dated since 1997 reflect counseling for PTSD symptoms related 
to combat in Vietnam.  A letter dated October 2005 from P.R., 
a counseling therapist, reflects that the appellant has PTSD 
from "the horrors he witnessed during his tour of duty" in 
Vietnam.  However, none the stressor incidents are reported.

Because sufficiently detailed information was not provided by 
the appellant, and is not shown elsewhere in the record, VA 
is unable to verify the alleged stressors with U.S. Army and 
Joint Services Records Research Center (JSRRC).

Therefore, the Board finds that a verified stressor is not 
shown.  In summary, there is no credible supporting evidence 
of the events or stressors cited by the appellant or noted 
the record.  Because the appellant has not provided 
sufficiently detailed information about any specific 
incident, the reported stressor events in service are not 
capable of verification at this time.  The Board observes 
that the appellant has not provided buddy statements or names 
of friends who died or approximate dates of events, such as, 
mortar attacks and transporting dead/wounded soldiers.  A 
noncombat veteran's uncorroborated report does not qualify as 
credible supporting evidence of occurrence of an in-service 
stressor as required by 38 C.F.R. § 3.304(f).  Therefore, 
absent independent credible supporting evidence of any 
claimed stressor event, and having carefully considered all 
procurable and assembled data, the Board concludes that the 
criteria for service connection for PTSD are not met.

The Board has further considered whether service connection 
for an acquired psychiatric disorder is warranted based on 
the diagnosis for depression in the record.  See Clemons v. 
Shinseki, 23 Vet. App. 1(2009) (though a Veteran may only 
seek service connection for PTSD, the Veteran's claim cannot 
be limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed).  However, report of separation 
examination dated February 1969 shows normal psychiatric 
evaluation, and the appellant denied depression on the report 
of medical history accompanying his separation examination.  
This, coupled with the roughly 30 years intervening service 
and any complaints or findings for depression, weighs against 
service connection for depression.  Moreover, evidence has 
not been presented linking any current findings for 
depression to service.  Therefore, service connection for 
depression is denied.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Tinnitus

The appellant seeks service connection for tinnitus.  In 
weighing the service treatment records, appellant's 
statements, and post service medical records, the Board 
concludes that the preponderance of the evidence is against 
service connection for tinnitus.

On VA examination in November 2003, the appellant reported 
that he sustained hearing damaged from an 8 mm truck cannon 
discharge, and that he had ringing -or tinnitus--in both ears 
since the mid 1970s.  On VA From 21-4242 dated January 2005, 
he reported that he had sustained a concussion in service and 
now had tinnitus.  The appellant is competent to report his 
symptoms of tinnitus.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).

However, in this case, continuity of symptomatology is not 
shown and delayed onset tinnitus is not shown to be 
attributable to service.  Regarding continuity of 
symptomatology, the Board observes that none is shown.  Per 
the appellant's own report, tinnitus began in the mid-1970s, 
which was several years after service discharge.  Also, the 
Board notes that the appellant denied ear/hearing trouble or 
running ears on his report of medical history dated February 
1969, and service treatment records show no indication that 
he had sustained acoustic trauma or concussive injury.  
Furthermore, the Board finds that this evidence, coupled with 
the absence of any documented complaints for roughly 30 years 
after service, weighs against a finding that tinnitus is 
attributable to service.  The Board finds that the 
appellant's opinion has diminished probative value in light 
of the negative service treatment records, including his 
denial of ear/hearing problems on service separation 
examination, and the many years that elapsed between service 
and the first documented complaints of tinnitus.  
Accordingly, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD and depression is denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


